By the Court.
The defendant moves to strike certain assignments of error out of the petition in error, upon the ground that they are not authorized by the record. When improper assignments are made they may be stricken out of the petition as irrelevant matter. This practice, however, is not favored, because only the errors relied upon by the plaintiff in error in his brief will be considered, the others being deemed waived. But in no case will the court strike *374out assignments of error where they in any manner bring before the court a question or questions presented by the record. The assignments of error in this case seem to be justified by the record, and therefore, are not irrelevant. The motion is overruled.
Brown & Ryan Brothers, for the motion.
John 8. Gregory, contra.
Motion overruled.